     Case 2:19-cr-00313-SVW Document 226 Filed 07/06/21 Page 1 of 1 Page ID #:1537



 1

 2

 3

 4

 5

 6

 7

 8

 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                              UNITED STATES DISTRICT COURT

13                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-313-SVW

15               Plaintiff,                   ORDER

16                        v.

17   MARK STEVEN DOMINGO,

18               Defendant.

19

20         The Court has read and considered the Stipulation to Continue
21   the Date to File Proposed Jury Instructions, filed by the parties in
22   this matter on July 1, 2021.        The proposed jury instructions shall be
23   filed no later than July 9, 2021.
24         IT IS SO ORDERED.
25

26         July 6, 2021
       DATE                                    UNITED STATES DISTRICT JUDGE
27

28
